DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on November 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claims 1 and 8, the limitation “such that a next gear in a shifting sequence is engaged simultaneously with a current gear” is considered functional language and has been given limited weight because an apparatus must define over the prior art in terms of structure rather than function.  It is suggested that the limitation be amended to define - - a shifting device configured to shift the 
b. Claim 4, line 2, the limitation “a direct drive output gear on the first fluid” is unclear and should be changed to - - a direct drive output gear on the first fluid coupling - -.
c. Claim 8, line 14, the limitation “the odd output gears” lack proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geray (USP 3,270,587) in view of Cottrell (UPS 3,751,922).
Geray teaches a variable speed transmission using hydraulic fluid, the transmission comprising: an input shaft (11) driven by an engine; a drive shaft (28) for driving wheels of a vehicle; a first fluid coupling (14) comprising: a first turbine (16) and a first impeller (12), the first turbine configured to rotate in response to rotation of the first impeller, the first impeller controlled by the input shaft, the first turbine connected to 
Geray does not teach the transmission input shaft being driven by a flywheel.  It was notoriously known in the art to provide a vehicle engine with a flywheel to smooth out torque variations of the engine.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to provide the engine of Geray with a flywheel, as was notoriously known in the art, motivation being to smooth out torque variations of the vehicle engine.
Geray does not teach adjusting a distance between the impeller and turbine to vary the torque transfer of each fluid coupling, but teaches filling and emptying the fluid couplings in order to vary the torque transfer between the impeller and the turbine.  It was known in the art to configure a fluid coupling with a control module configured to adjust a distance between the impeller and turbine in order to vary the torque transfer between the impeller and the turbine.  For example, Cottrell teaches a fluid coupling having an impeller (64) and a turbine (74), a control module (not shown) configured to 
With respect to claim 2, Cottrell teaches adjusting the distance between the impeller and the turbine in each fluid coupling by moving at least one of the impeller and the turbine in the fluid coupling.  
With respect to claim 3, Geray teaches each impeller includes impeller vanes and each turbine includes turbine vanes.
With respect to claim 4, Geray does not teach one of the gear speeds being configured as a direct drive (ratio of 1:1).  However, sizing the gear pairs to produce a direct drive gear ratio was known in the art.  It would have been obvious to one of ordinary skill in the art to size at least one gear pair of Geray so as to produce a direct    drive (speed ratio of 1:1), motivation to produce a predetermined transmission speed ratio for a particular application.  
With respect to claim 5, Geray teaches a lock up clutch (such as 25, 26, or 27) configured to engage a highest drive gear to transfer the rotational force from the direct drive output gear to the drive shaft.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finke et al. (USP 3,377,876) in view of Cottrell (UPS 3,751,922).

Finke does not teach the transmission input shaft being driven by a flywheel.  It was notoriously known in the art to provide a vehicle engine with a flywheel to smooth out torque variations of the engine.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to provide the engine of Finke with a Flywheel, as was notoriously known in the art, motivation being to smooth out torque variations of the vehicle engine.
With respect to the limitation “such that a next gear in a shifting sequence is engaged simultaneously with a current gear” has been given limited patentable weight as described above under 35 USC 112(b).  However, Finke discloses “there must exist 
It is understood the transmission structure of Finke is capable of simultaneously engaging a current gear and a next gear in a shifting sequence.  For example, the torque converters of Finke allow a first speed gear and a second speed gear to be simultaneously engaged for a short period of time. 
Finke does not teach adjusting a distance between the impeller and turbine to vary the torque transfer of each fluid coupling, but teaches filling and emptying the fluid couplings in order to vary the torque transfer between the impeller and the turbine.  Specifically, Finke discloses “…couplings 8 and 9 are adapted selectively to be filled and emptied for respectively establishing and interrupting driving connection between shafts 6 and I and shafts 7 and II” (column 3, lines 42-45).  It was known in the art to configure a fluid coupling with a control module configured to adjust a distance between the impeller and turbine in order to vary the torque transfer between the impeller and the turbine.  For example, Cottrell teaches a fluid coupling having an impeller (64) and a turbine (74), a control module (not shown) configured to adjust the distance between the impeller and the turbine to change the drive characteristics of the fluid coupling.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to configure the fluid couplings of Finke with a control module to adjust the distance between the impeller and turbine, as taught by Cottrell, motivation being to change the drive characteristics of the fluid coupling.    

With respect to claim 3, Finke teaches each impeller includes impeller vanes and each turbine includes turbine vanes.
With respect to claim 4, Finke does not teach one of the gear speeds being configured as a direct drive (ratio of 1:1).  However, sizing the gear pairs to produce a direct drive gear ratio was known in the art.  It would have been obvious to one of ordinary skill in the art to size at least one gear pair of Finke so as to produce a direct    drive (speed ratio of 1:1), motivation to produce a predetermined transmission speed ratio for a particular application.  
With respect to claim 5, Finke teaches a lock up clutch (such as 10-15) configured to engage a highest drive gear to transfer the rotational force from the drive output gear to the drive shaft.

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658